Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Aun cuando estamos básicamente de acuerdo con la norma que se establece en la opinión mayoritaria que en el día de hoy emite el Tribunal en el presente caso —esto es, que el término máximo de seis (6) meses, que establece la Sec. 3.13(g) de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2163(g), dentro del cual deberá ser resuelto todo procedimiento adjudicativo administrativo, no le debe ser aplicado a los procedimientos investigativos que lleva a cabo el Superintendente de la Policía de Puerto Rico en relación con querellas que se radican contra los miembros de la fuerza policiaca— nos vemos imposibilitados de brin-dar nuestra conformidad a dicha Opinión mayoritaria. Ello debido a las razones que, de manera muy breve, pasa-mos a exponer.
*283HH
Los esforzados miembros de la Policía de Puerto Rico son seres humanos que, como tales, incurren a diario en conducta que da lugar a que los demás ciudadanos de este País se querellen contra ellos; en ocasiones, con razón, y en otras sencillamente por razón de que los ciudadanos re-sienten la correcta actuación de dichos agentes del orden público. El Superintendente, naturalmente, viene en la obligación de investigar todas y cada una de dichas quere-llas —las cuales son obviamente numerosas— indepen-dientemente de cuán fundamentadas o frívolas sean las mismas.
Exigirle al Superintendente la obligación de tener que investigar, y resolver, las miles de querellas a esos efectos en el término de seis (6) meses, sería algo absurdo e ilógico por cuanto tendría que destacar personal adicional ilimi-tado para realizar dichas investigaciones; personal que se necesita en otras áreas. Esto es, el Superintendente de la Policía no puede estar sujeto a la “camisa de fuerza” que dicho requisito representa.
Ahora bien, conforme surge de la propia opinión mayo-ritaria, el Superintendente de la Policía está facultado, por el Art. 14(e) de la Ley Núm. 26 de 22 de agosto de 1974, “para suspender temporalmente, de empleo y sueldo, a cualquier miembro de la Fuerza mientras se practica cual-quier investigación que se ordenare relativa a incompeten-cia, mala conducta o crimen de que se acuse a dicho miem-bro de la Fuerza”. (Énfasis suplido.) 25 L.P.R.A. see. 1014(e).
Esto es, el Superintendente, luego de recibir una queja sobre un miembro de la fuerza policiaca, tiene dos (2) al-ternativas o cursos de acción, a saber: (1) ordenar la inves-tigación correspondiente, permitiendo que el agente conti-*284núe en su trabajo, o (2) puede suspenderlo de empleo y sueldo, y ordenar la investigación.
En el primero de los casos no hay razón alguna para exigirle al Superintendente término alguno definido para que realice su investigación; ello por razón de que mera-mente está investigando y el agente del orden público con-tinúa trabajando y recibiendo su sueldo. Esto es, no ha habido determinación alguna del Superintendente que afecte adversamente al miembro de la Fuerza.
En el segundo de los casos, la situación es completa-mente distinta. Al ordenar la suspensión de empleo y sueldo, el Superintendente efectivamente ha tomado una determinación que afecta, de manera adversa, al miembro de la Fuerza. Dicha determinación, a nuestra manera de ver las cosas, constituye, cuando menos, una “adjudicación preliminar” por parte del Superintendente, la cual necesa-riamente tiene que estar sujeta a un límite de tiempo, sea éste cual fuese.
Esto es, sería completamente injusto con los miembros de la fuerza policiaca que se le permita al Superintendente suspender de empleo y sueldo a un agente y, en adición, concederle al Superintendente todo el tiempo que éste en-tienda necesario para realizar la investigación correspondiente. Es por ello que disentimos.